ATTACHMENT TO ADVISORY ACTION
Applicant’s amendment filed 23 December 2021 has been considered.
Applicant’s amendment has not been entered given that the amendment to claim 11 requires additional search and consideration, and new claims 21-23 would require further search and consideration.
Further, the amendment has not been entered given that the amendment raises new issues under 112(d) that would require further consideration.
Claims 13 and 15-16 would raise new issues under 35 U.S.C. 112(d) for the following reasons.
With respect to claim 13, the claim recites “the yttrium-based oxy-fluoride layer is Y-O-F… [or] the yttrium-based oxy-fluoride layer is Y-Al-O-F” in lines 5-7. Claim 13 would be rejected under 35 U.S.C. 112(d) because claim 11, which claim 13 depends from, states “the yttrium-based oxy-fluoride layer has a composition selected from a group consisting of: Y-Zr-O-F; and a composite ceramic comprising a first phase of Y-Al-O-F and a second phase of Y-Zr-O-F”. Thus, claim 13 fails to further limit claim 11 since it would be broadening the scope of the claims by including components which are no longer required by independent claim 11.
With respect to claim 15, the claim recites “the yttrium-based oxy-fluoride coating comprises an alternating stack of first layers… and second layers… wherein the first layers comprise Y-O-F and the second layers comprise Al-O-F” in lines 1-4. Claim 15 would be rejected under 35 U.S.C. 112(d) because claim 11, which claim 15 depends from, states “the yttrium-based oxy-fluoride layer has a composition selected 
With respect to claim 16, the claim would be rejected under 35 U.S.C. 112(d) due to its dependency from claim 15.
Additionally, the amendment has not been entered given that the amendment raises new issues under 112(a) that would require further consideration.
Claim 23 would raise new issues under 35 U.S.C. 112(a) for introducing new matter.
With respect to claim 23, the claim recites “the yttrium-based oxy-fluoride layer consists essentially of a Y-Z-O-F layer” in lines 1-2. There is no support in the specification as originally filed for this limitation. The examiner respectfully submits that “Y-Z-O-F” should most likely read “Y-Zr-O-F”.
It is noted that if Applicant’s amendment were entered, the 35 U.S.C. 102(a)(2) rejection of claim 11 and the 35 U.S.C. 103 rejections of claims 11-16 would be withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven A Rice whose telephone number is (571)272-4450. The examiner can normally be reached Monday-Friday 08:30-17:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie E Shosho can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN A RICE/Examiner, Art Unit 1787   

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787